Citation Nr: 1216644	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09- 47 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1968 to November 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

Preliminarily, the Board notes that the Veteran has provided testimony at two Board hearings before two different Acting Veterans Law Judges (AVLJs).  The first hearing was held in September 2008, and the second hearing was held in January 2011, both at the Waco, Texas RO.  Transcripts of the hearings are of record.  Although both hearings addressed the Veteran's claim for a total disability rating based on individual unemployability (TDIU), the issues of entitlement to service connection for a back disorder and for an increased evaluation for service-connected posttraumatic stress disorder (PTSD) were only addressed at the 2011 hearing before the undersigned AVLJ.  The issue of entitlement to service connection for hypertension was only substantively addressed at the 2008 hearing before a different AVLJ.  

VLJs who conduct hearings must participate in making the final determination of the claim involved.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Additionally, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  38 U.S.C.A. § 7102(a) (West 2002).  Thus, when an appellant has had a personal hearing before two separate VLJs and these hearings covered a common issue, a third VLJ is assigned to the panel after the second Board hearing has been held in order to adjudicate that common issue.  An appellant, however, must be provided the opportunity for a hearing regarding such a common issue before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The issue addressed in this decision is not common; testimony was taken at the 2011 hearing but not at the 2008 hearing.  Accordingly, this decision addresses only the claims for entitlement to service connection for a back disorder and an increased evaluation for service-connected PTSD.  The TDIU claim is addressed in a separately-issued panel decision and the claim for entitlement to service connection for hypertension is addressed in a separately-issued single AVLJ decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to obtain a PTSD examination and an orthopedic examination.  

Regarding the issue of entitlement to service connection for a back disorder, remand is required to provide the Veteran with a VA examination.  VA's duty to assist requires that an examination be provided where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The Veteran contends that his back disorder is due to an in-service motorcycle accident.  He asserts that since that time, he has had back problems.  The evidence demonstrates that there is a currently diagnosed back disorder.  An August 2002 VA medical record and a July 2008 VA physician letter diagnosed lumbar spine degenerative disc disease, osteoarthritis, and spondylolisthesis.  The evidence also establishes an in-service motorcycle accident, although it is not clear if the accident caused a back injury at that time.  A May 1969 service treatment record (STR) noted multiple abrasions of the left hand, foot, toe, and knee due to a motorcycle accident.  Furthermore, the evidence indicates an association between the current back disabilities and the in-service event.  In a July 2009 VA medical record, the examiner stated that it was as likely as not that the in-service motorcycle accident may have contributed to a chronic back condition.  There is, therefore, an in-service event, a current disability, and equivocal evidence of a relationship between the disability and service.  Accordingly, remand is required to obtain an examination.

Regarding the claim of entitlement to an increased evaluation for PTSD, the appeal must be remanded for an examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2011) (providing that where medical evidence is inadequate for rating purposes, a VA examination will be provided).  The most recent PTSD examination was in October 2008.  At the January 2011 Board hearing, the Veteran asserted that his PTSD had worsened since that examination.  Accordingly, a current psychiatric examination must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  Request that all treatment records beginning in 2007 be submitted.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD:  depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss (such as forgetting names, directions or recent events); flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must provide comment on whether the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and/or total occupational and social impairment.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

3.  After any additional records are associated with the claims file, schedule the Veteran with an appropriate examination to determine the etiology of the back disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not that the Veteran's lumbar spine degenerative disc disease, osteoarthritis, and spondylolisthesis was caused or aggravated by the Veteran's military service.  The examiner must specifically address the following medical records:  the May 1969 STR noting multiple abrasions due to a motorcycle accident; the July 2009 VA medical opinion; a June 2002 VA record in which the Veteran reported low back pain without a history of injury, but a history of heavy manual labor jobs; an August 2002 VA record in which the Veteran reported low back pain since 1983 when he fell off of a tank; and the Veteran's complaints of low back pain in 2004 and 2006 VA records.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


